Case: 10-20017 Document: 00511297690 Page: 1 Date Filed: 11/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2010

                                       No. 10-20017                         Lyle W. Cayce
                                                                                 Clerk

THANCO PRODUCTS AND IMPORTS, INC.

                                                   Plaintiff-Appellee
v.

GEORGE VLASIOS KONTOS

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-3046


Before JONES, Chief Judge, JOLLY, and GARZA, Circuit Judges.
PER CURIAM:*
       George Vlasios Kontos appeals the district court’s grant of default
judgment in favor of plaintiff Thanco Products & Imports, Inc. (“Thanco”) in this
trademark infringement case. Kontos, who was represented by counsel in the
district court but who appeals pro se, alleges various errors in the district court’s
disposition of the case. We have reviewed the record and the parties’ arguments,
and we find no error in entering default judgment under the circumstances of
this case. Accordingly, the judgment of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.